IN THE UNITED STATES DISTRICT COURT wed AH OLY.
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION

 

THE UNITED STATES OF AMERICA,
Plaintiff,
4:18CR260

Vie

DAVID McCLOSKEY,

ae ae aes es es es

Defendant.

ORDER

Counsel in the above-captioned case have advised the Court
that all pretrial motions have been complied with and/or that all
matters raised in the parties’ motions have been resolved by
agreement. Therefore, a hearing in this case is deemed

unnecessary. All motions are dismissed.

SO ORDERED, enis 6. day of May, 2019.
(NoboheL (ln

CHRISTOPHER L. RAY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
